Citation Nr: 0942937	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-22 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for lower back pain.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Appellant served on active duty with the Army National 
Guard from February 12, 1978 to May 7, 1978, from December 
14, 1979 to June 10, 1980, and from January 5, 2004 to May 
27, 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The Board notes that the Appellant's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated June 2008.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine preexisted 
the Appellant's January to May period of active duty for 
training. 

2.  Degenerative disc disease of the lumbar spine did not 
permanently increase in severity during the January to May 
2004 period of active duty for training.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) Appellant status; 2) existence of a 
disability; (3) a connection between the Appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, letters dated in May 2004, May 2005, March 
2006, and October 2008, provided notice to the Appellant 
regarding what information and evidence was needed to 
substantiate his claim of entitlement to service connection 
for degenerative disc disease of the lumbar spine, as well as 
what information and evidence must be submitted by the 
Appellant, what information and evidence will be obtained by 
VA, and the need for him to advise VA of and to submit any 
further evidence that was relevant to the claim.  These 
letters and SOC substantially complied with the VCAA notice 
and assistance requirements, and specifically informed the 
Appellant as to disability ratings and effective dates.  The 
claim was last adjudicated via a SSOC in September 2009.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
Appellant including service treatment records, VA and private 
treatment records, and VA examinations. 

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  Lack of aggravation can be shown by 
establishing either that there was no increase in disability 
or that any increase in disability was due to the natural 
progression of the preexisting condition.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  Active duty for training (ACDUTRA) is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22).  
Inactive duty for training (INACDUTRA) is defined as other 
than full-time duty performed by the Reserves.  38 U.S.C.A. § 
101(23).

Analysis

The Appellant contends that his back disability was 
aggravated during a January 2004 training exercise that the 
Appellant participated in while on active duty with the 
National Guard.  

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  her multiple 
contentions, as well as various VA and service medical 
facility records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the appellant's 
claim, and what the evidence in the claims file shows, or 
fails to show, with respect to that claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Appellant does not contend, and the records do not show 
that the Appellant injured his back during his prior periods 
of active service in 1978, 1979, or 1980.  
A March 1999 impairment rating from W.T.T., D.C., was 
included in the Appellant's service treatment records 
associated with his January to May 2004 period of active 
service.  The chiropractor indicated that the Appellant's 
initial injury was a work place injury that occurred in 1991 
with progressive worsening of symptoms in 1995-1996.  The 
chiropractor stated that the Appellant's symptomatology 
continued to include constant moderate to severe pain in the 
lumbosacral spine, with radiating pain down the posterior 
aspect of the left to the knee.  Symptoms were aggravated by 
coughing, sneezing and sitting as well as any bending.  Bed 
rest and ice provided some relief.  The chiropractor provided 
an impression of status post bi-level discectomy L4-5, and 
L5-S1 and repeat surgery with bilateral bi-level laminectomy 
at L4 and L5; and recurrent herniated nucleus pulpolsis with 
bilateral sciatica, left greater than right secondary to 
perineural fibrosis.  Prognosis was considered poor because 
despite two bi-level surgeries the Appellant continued to 
have objective evidence of recurrent herniated disc syndrome 
with bilateral sciatica.

Service records for the Appellant's January to May 2004 
period of active duty indicated treatment for a low back 
disability.  A November 2001 routine examination indicated a 
normal spine but a November 2001 report of medical history 
did indicate prior back injuries and surgeries.  A November 
2003 report of medical history noted complaints of recurrent 
back pain, and again the two prior back surgeries were noted.  
Physical profiles dated January 2004 and February 2004 
indicated that a profile was granted for low back pain due to 
multiple level lumbar disc disease.  A report of medical 
history dated February 2004 indicated a history of recurrent 
back pain due to prior disc operations in 1991 and 1996.  A 
February 2004 memorandum for record for a medical condition 
precluding deployment indicated that the Appellant reported 
to sick call complaining of a sore back in January 2004.  The 
memorandum indicated that the Appellant did not disclose his 
daily back pain on his AMC because he did not consider it a 
medical problem.  A March 2004 examination indicated an 
abnormal back.

A March 2004 Medical Evaluation Board review indicated that 
the Appellant reported exacerbation of chronic low back 
symptoms during his training.  The low back pain was made 
worse by prolonged walking, standing, sitting, and with 
bending and lifting activities.  The Medical Board noted that 
the Appellant was issued a P3 profile during training with 
activity limitations including no running, no marching, no 
jumping, no lifting greater than 40 pounds, no backpack wear, 
and no sit- ups.  The Appellant complained of ongoing low 
back discomfort.  The medical board noted that additional 
surgery was not expected to improve his functional outcome.  
A diagnosis of radicular low back pain with a history of 
multiple level disc disease and multiple level disc surgery 
was provided.  The medical board indicated that the 
exacerbation of a chronic low back condition as well as noted 
that the Appellant might be unfit for further active duty.

A Physical Evaluation Board (PEB) dated April 2004 indicated 
chronic low back pain with a discectomy in 1991 and in 1996.  
The evaluation noted that the Appellant was mobilized in 
January 2004 with no history of injury since being mobilized.  
An MRI performed in February 2004 showed postoperative 
changes and granulation of L4/L5.  There was loss of 
intervertebral disc space L3/L4, L4/L5, and L5/S1.  There was 
mild neuroforaminal narrowing particularly on the left at 
L5/S1.  PEB review of the medical evidence indicated that the 
Appellant's back condition existed prior to service with no 
permanent aggravation.  Discharge was recommended.

A June 2004 VA treatment record noted that the Appellant had 
multiple level disc disease and multiple level disc surgery 
for an initial injury while on active duty.  The Appellant 
reported that his initial back injury occurred when he was 31 
years old, and at that time he had two back surgeries.  The 
Appellant did not have problems with his back until the 
strenuous physical exercise of his last period of active 
duty.  Now he reported constant back pain.  A July 2004 VA 
treatment report indicated complaints of left buttock pain.  
The Appellant reported that the pain first began in January 
2004 during a training exercise.  Physical examination 
revealed stiff movement with considerable limitation of 
movement.  X-rays showed degenerative disc disease.  The 
physician provided a diagnosis of degenerative disc disease 
with multiple protrusions and evidence of L5 neuropathy and 
recommended foraminal injections.  A July 2004 MRI of the 
lumbar spine revealed multilevel degenerative changes with no 
acute fracture or vertebral body subluxation.

Post service treatment records reflected treatment for 
degenerative disc disease of the lumbar spine.  An August 
2004 letter from G.K., M.D., indicated that the Appellant 
initially injured his back at the age of 31 while driving a 
truck, resulting in herniated discs and subsequent back 
surgery.  Again in 1996, the Appellant herniated the L5-S1 
disc, requiring another back surgery.  Thereafter, the 
Appellant did well until he underwent the intense training 
required by the National Guard, which consisted of carrying 
rucksacks, running and marching.  The physician opined that 
the Appellant's physical activities performed while on active 
duty with the National Guard from 2002 to 2004, caused an 
exacerbation of his back pain and a worsening of the 
underlying back problems.  

The Appellant was afforded a VA examination by a nurse 
practitioner in March 2005.  The Appellant complained of 
multiple joint pain that began in 2004/2005 and progressed to 
the present time.  The examiner noted two prior back 
surgeries, in 1991 and in 1996, performed prior to the 
Appellant's admission into the National Guard.  The Appellant 
complained of neck pain with flare-ups occurring on a daily 
basis, as well as pain caused by repetitive motion.  The 
Appellant also complained of lumbosacral pain accompanied by 
weakness, stiffness, swelling, fatigue and spasm.  He also 
reported two to three episodes per month of loss of bowel 
control but denied any loss of bladder control.  The 
Appellant denied numbness, weakness, or tingling in any 
extremity.  Examination of the cervical spine revealed 
tenderness along the trapezius and supraspinatus muscles 
insertions and complaints of pain on range of motion testing.  
Examination of the lumbosacral spine revealed muscle spasm 
along the lumbosacral area as well as tenderness along the 
left sciatic notch.  The examiner provided diagnoses of 
cervical degenerative disc disease at C6-C7 and degenerative 
disc disease with multiple protrusions and evidence of L5 
neuropathy.  The examiner opined that it was as likely as not 
that the Appellant's lumbar condition was worsened while in 
the military, however the source of the cervical pain was 
unclear.  

The Appellant submitted statements from fellow service 
comrades, including his company medical NCO, in January 2006.  
They all stated that during a training exercise, the 
Appellant/appellant injured his back.  It was observed that 
the Appellant/appellant had trouble completing a training 
exercise and
following the exercise complained of back pain.  One fellow 
comrade stated that he saw a bump on the Appellant's back at 
the site the Appellant was experiencing pain.  The medical 
NCO stated that following the training, the Appellant told 
him that he experienced a popping and pulling combination in 
his lower back followed by a burning sensation which was 
reported to the company first sergeant.  The medical NCO 
stated that there was no doubt that the Appellant sustained a 
back injury and that the day following his injury, the 
Appellant reported to the base clinic for treatment.  The 
Appellant was eventually transferred to the medical holding 
unit then released from further training.  

The Appellant was afforded a VA examination by a physician in 
April 2009.  The Appellant reported that he initially hurt 
his back while working on a truck for his employer and had 
two subsequent surgeries in the 1990s.  In 2001, he joined 
the National Guard and in January 2004 he re-injured his back 
during a training exercise.  The Appellant eventually 
received a medical discharge for his back disability.  After 
a physical examination and a thorough review of the claims 
file, the examiner opined that the Appellant's low back 
disability was not caused by his active service, as it was 
well documented work-related injury occurring in April 1991.  
The examiner further opined that the degenerative disc 
disease was less likely than not permanently aggravated by 
the January to May 2004 period of service.  The examiner 
opined that the disabling manifestations were decreased, not 
increased when compared to the March 1999 baseline treatment 
record from W.T.T., D.C.  Further, imaging reports were 
consistent with the expected progression of the disease over 
time.  Moreover, based on the objective data considered by 
the examiner, the examiner respectfully disagreed with the 
medical opinions of Dr. K, and Dr. J, noting that the 
physician's did not cite any objective data or rationale in 
support of their opinions.  
Upon close review of the service treatment records, post 
service treatment records, and VA examinations, the Board 
notes that the evidence is insufficient to support a finding 
of aggravation of the Appellant's preexisting degenerative 
disc disease of the lumbar spine.  The Appellant's service 
medical records clearly show that the Appellant injured his 
back prior to his January to May 2004 period of active 
service.  While the Appellant did seek treatment for his low 
back disability after a January 2004 training exercise, there 
is no objective medical evidence indicating that the 
Appellant's degenerative disc disease increased beyond the 
normal progression of the disease during his 2004 period of 
active service.  

The Board notes that Dr. G.K., stated that the Appellant's 
National Guard service from 2002 to 2004 caused an 
exacerbation of his back pain and a worsening of the 
underlying problems.  Additionally, the March 2005 VA 
examiner opined that the Appellant's lumbar condition was 
worsened during his military service.  Unfortunately, neither 
the doctor nor the VA examiner, a nurse practitioner, 
provided a rationale for their opinions.  Moreover, it is 
unclear whether Dr. G.K. reviewed the Appellant's medical 
records, or merely relied on the Appellant's reported 
history.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Thus, although on initial review the statements of Dr. G.K., 
and the March 2005 VA nurse practitioner, appear to support 
the Appellant's claim, a close reading shows that they do 
not.  The opinions do little more than propose that it is 
possible the Appellant's currently diagnosed back disorder 
was aggravated or exacerbated during his 2004 period of 
active service.  However, both opinions failed to determine 
whether the Appellant's condition was permanently aggravated 
beyond the natural progression of the disease.  Nor did 
either opinion address the March 1999 treatment report 
indicating that the Appellant's low back disability was given 
a poor prognosis due to continued objective evidence of 
recurrent herniated discs prior to the Appellant's 2004 
period of active service.  

Conversely, the April 2009 VA examiner, a physician, provided 
a thorough examination and review of the record.  Using the 
1999 report from W.T.T., D.C., as a baseline of the 
Appellant's pre-active duty lumbar disability, the examiner 
stated that the Appellant's current disabling manifestations 
had decrease, not increased when compared with the March 1999 
baseline treatment records.  Further review of the imaging 
reports were consistent with the expected progression of the 
disease over time.  Thus based on the review of the record, 
the April 2009 examiner disagreed with the opinions of Dr. 
G.K., and the March 2005 VA examiner.  The April 2009 VA 
examiner stated that neither physician provided any objective 
data or rationale to support their opinions.  Additionally, 
the Board observes that while Dr. G.K., stated that the 
Appellant "did well" until his 2004 National Guard service, 
the 1999 chiropractic report indicated otherwise.  
Specifically, the 1999 report noted complaints of moderate to 
severe low back pain and provided a poor prognosis due to 
continued pain after two surgeries. 

In reaching its decision, the Board has also taken into 
account the statements provided by the Appellant and his 
felloow service comrades. Although all of them are competent 
to attest that the Appellant experienced low back problems 
during his period of active duty for training, they are not 
trained medical professionals and thus their opinions 
regarding the question of aggravation of the preservice low 
back condition are of little probative value in this regard. 

In summary, the Board finds that degenerative disc disease of 
the lumbar spine preexisted the January to May 2004 period of 
active duty of training and that this condition did not 
undergo a permanent increase in severity during that time. 
The preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.


REMAND

The Appellant set forth a claim for service connection for 
PTSD that was caused and/or aggravated by his periods of 
active duty.  Specifically, the Appellant stated that prior 
to his initial period of active duty; he was involved in a 
hunting accident in which two of his friends were injured.  
He further stated that the shooting and target practice 
during his January to May 2004 period of active duty 
aggravated his PTSD related to the 1977 shooting incident.  
Additionally, the Appellant alleged that during his initial 
period of active duty, he was held up at gunpoint and was 
shot at while he escaped.  

By a rating decision dated September 2005, the RO denied 
service connection for PTSD.  The Appellant appealed and the 
Board addressed the Appellant's claim in a June 2008 
decision, and remanded the claim for further development.  
This development included obtaining a VA examination and 
opinion regarding whether the Appellant developed PTSD due to 
a preservice shooting incident and if so, whether there was a 
permanent increase in the severity of his condition.  

While the AMC sent the Appellant a letter in October 2008 
generally requesting that the Appellant provide specific 
details of his alleged personal trauma that occurred during 
service, as well as asked the Appellant to identify any 
outstanding PTSD treatment records, the AMC failed provide 
the Appellant with a VA examination to determine whether the 
Appellant had PTSD prior to service that was permanently 
aggravated due to service per the Board remand request.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Appellants Claims (the Court).  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of 
the foregoing, the claim must be remanded for compliance with 
the June 2008 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  The Appellant should be requested 
to provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disability 
on appeal.  After the Appellant has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder.  
Appropriate efforts must be made to 
obtain all available VA treatment 
records.  All attempts to procure 
records should be documented in the 
file.  If the AMC/RO cannot obtain 
records identified by the Appellant, a 
notation to that effect should be 
inserted in the file.  The Appellant is 
to be notified of unsuccessful efforts 
in this regard, in order to allow him 
the opportunity to obtain and submit 
those records for VA review.

	2.  The RO/AMC should schedule the 
Appellant for a 	VA psychiatric 
examination by a physician with 
	appropriate expertise to determine the 
nature and 	etiology of any diagnosed 
PTSD.  All indicated 	studies, tests and 
evaluations deemed necessary 	should be 
performed.  The examiner should opine as 
	to whether the Appellant has developed 
PTSD due to 	the 1977 preservice shooting 
incident, and if so, 	whether there a 
permanent increase in severity of this 
	condition, beyond natural progress, as 
a consequence 	of the January to May 
2004 period of service.  A 	complete 
rationale for any opinion should be 
	provided.

A diagnosis of PTSD under criteria set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (Fourth 
Edition) must be made or definitively 
ruled out.  If PTSD is diagnosed, the 
examiner must identify the 
independently verifiable inservice 
stressor(s) supporting the diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the diagnosis was 
not made.  The claims folder, including 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner.

	3. After the foregoing, the RO should 
review the 	Appellant's claims.  If the 
determination is adverse to 	the Appellant, 
he and his representative should be 
	provided an appropriate supplemental 
statement of the 	case and given an 
opportunity to respond.  The case 
	should then be returned to the Board as 
indicated.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Appellants Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER 
Appellants Law Judge, Board of Appellants' Appeals



 Department of Appellants Affairs


